APEXcm SMALL/MID CAP GROWTH FUND (APSGX) Managed by Apex Capital Management, Inc. PROSPECTUS June 29, 2012 For information or assistance in opening an account, please call toll-free 1-888-575-4800. This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records. The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Risk/Return Summary 1 Investment Objective, Investment Strategies and Related Risks 6 Fund Management 10 Historical Performance of the Adviser’s Small/MidCap Growth Style Private Accounts 11 How the Fund Values its Shares 12 How to Buy Shares 13 How to Redeem Shares 18 Dividends, Distributions and Taxes 21 Financial Highlights 22 Customer Privacy Notice 23 For Additional Information back cover RISK/RETURN SUMMARY INVESTMENT OBJECTIVE The APEXcm Small/Mid Cap Growth Fund (the “Fund”) seeks to achieve long-term capital growth. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases(as a percentage of offering price) None Maximum Contingent Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses(1) 1.57% Total Annual Fund Operating Expenses 2.57% Fee Waivers and/or Expense Reimbursement(2) (1.52)% Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement 1.05% “Other Expenses” are based on estimated amounts for the current fiscal year. Apex Capital Management, Inc. (the “Adviser”) has contractually agreed, until August 31, 2015, to waive Management Fees andreimburse Other Expenses to the extent necessary to limit Total Annual Fund Operating Expenses to an amount not exceeding 1.05% of the Fund’s average daily net assets.Management Fee waivers and expense reimbursements by the Adviser are subject to repayment by the Fund for a period of 3 years after such fees and expenses were incurred, provided that the repayments do not cause Total Annual Fund Operating Expenses to exceed the foregoing expense limitation.Annual Fund Operating Expenses exclude brokerage costs, taxes, interest,acquired fund fees and expenses and extraordinary expenses.Prior toAugust 31, 2015, this agreement may not be modified or terminated without the approval of the Board of Trustees.This agreement will terminate automatically if the Fund’s investment advisory agreement with the Adviser is terminated. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, the operating expenses of the Fund remain the same and the contractual agreement to limit expenses remains in effect only until August 31, 2015.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. PRINCIPAL INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing in a diversified portfolio of common stocks of small and mid-cap growth-oriented companies that are selected for their long-term capital appreciation potential and which are expected to grow faster than the U.S. economy.Apex Capital Management, Inc. (the “Adviser”) defines small and mid-cap companies as companies with market capitalizations between $250 million and $10 billion at the time of purchase. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in common stocksof small and mid-cap companies.The Fund may invest up to 15% of its assets in common stocks of foreign small and mid-companies through the purchase of American Depository Receipts (“ADR”s) and/or foreign domiciled companies listed on U.S. stock exchanges. In selecting investments for the Fund, the Adviser uses an approach that combines “top-down” secular/macro-economic trend analysis with “bottom-up” security selection.The “top-down” approach takes into consideration factors such as interest rates, inflation, fiscal and monetary policy, global demographic trends, the regulatory environment and other attractive global investment opportunities.Through this “top-down” view, the Adviser seeks to provide a framework for “bottom up” research by identifying sectors, industries and companies that may benefit from the sustainability of the observed trends. 2 The Adviser then looks to fundamental “bottom-up” research for individual companies that are exhibiting earnings growth potential at different stages of a company’s growth cycle and may benefit from the observed secular/macro trends.The core investments of the Fund typically include more established companies that the Adviser recognizes as “stable growth” companies.Stable growth companies typically provide more stability and consistency in volatile markets and are identified as exhibiting potential earnings acceleration, consistency of earnings, solid fundamentals (e.g., a strong balance sheet, the ability to generate free cash flow), franchise durability and reasonable valuations in the context of projected growth rates.The Fund may also invest in companies that are in the earlier stages of their growth cycle that the Adviser recognizes as “emerging growth” companies.Emerging growth companies typically exhibit more aggressive growth characteristics and may be experiencing a significant positive transformation or a favorable catalyst impacting their long-term earnings potential.Characteristics the Adviser considers in identifying emerging growth companies for the Fund include accelerating revenue growth, strong relative strength, company specific market advantage, or an introduction of a new product line with a large addressable marketplace. A common stock may be sold when it achieves full valuation, the Adviser identifies a more attractive investment, the Fund needs to maintain portfolio diversification, or an individual stock experiences declining fundamentals, negative earnings surprise or similar adverse events.In general, once a common stock reaches $12 billion in market capitalization the Adviser gradually liquidates the position. PRINCIPAL RISKS As with any mutual fund investment, there is a risk that you could lose money by investing in the Fund.The success of the Fund’s investment strategy depends largely upon the Adviser’s skill in selecting common stocks for purchase and sale by the Fund and there is no assurance that the Fund will achieve its investment objective.Because of the types of securities in which the Fund invests and the investment techniques the Adviser uses, the Fund is designed for investors who are investing for the long term. Stock Market Risk.The return on and value of an investment in the Fund will fluctuate in response to stock market movements.Stocks are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Adviser.At times, the stock markets can be volatile and stock prices can change drastically. Small and Mid-Cap Company Risk.Investing in small and mid-cap companies involves greater risk than is customarily associatedwith larger, more established companies.Small and mid-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than 3 larger companies.Due to these and other factors, stocks of small and mid-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile than larger capitalization companies.In addition, in many instances, the securities of small and mid-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because small and mid-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of small and mid-cap companies may be subject to greater price fluctuations.Small and mid-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies and also may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk.Investing in foreign securities (i.e., securities issued by companies whose principal business activities are outside the United States), may involve significant risks not present in domestic investments.For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of U.S. securities laws.Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations or currency exchange rates, expropriation or confiscatory taxation, limitation on the removal of cash or other assets of the Fund from foreign markets, political or financial instability, or diplomatic and other developments which could affect such investments.Further, economies of particular countries or areas of the world may differ favorably or unfavorably from the economy of the United States.Foreign securities often trade with less frequency and volume than domestic securities and therefore may exhibit greater price volatility. Investment Style and Management Risk.The Adviser’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies.The Fund’s growth style may go out of favor with investors, negatively affecting the Fund’s performance.In addition, the Adviser may select investments that fail to appreciate as anticipated. PERFORMANCE SUMMARY The Fund is new and therefore does not have a performance history for a full calendar year to report.Once the Fund has returns for a full calendar year, this Prospectus will provide performance information which gives some indication of the risks of an investment in the Fund by comparing the Fund’s performance with a broad measure of market performance.How the Fund has performed 4 in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information, current through the most recent month end, is available by calling 1-888-575-4800. MANAGEMENT OF THE FUND Apex Capital Management, Inc. is the Fund’s investment adviser. Portfolio Manager Nitin N. Kumbhani is the President and Chief Investment Officer of the Adviser and has been responsible for the day-to-day management of the Fund’s portfolio since its inception in June 2012. PURCHASE AND SALE OF FUND SHARES Minimum Initial Investment $2,500 for all accounts Minimum Additional Investment $100 for regular accounts ($50 for IRA and UGMA/UTMA accounts) General Information You may purchase or redeem (sell) shares of the Fund on each day that the New York Stock Exchange is open for business.Transactions may be initiated by written request, by telephone or through your financial intermediary.Written requests to the Fund should be sent to the APEXcm Small Mid-Cap Growth Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.For more information about purchasing and redeeming shares, please see “How to Buy Shares” and “How to Redeem Shares” in this Prospectus or call 1-888-575-4800 for assistance. TAX INFORMATION The Fund’s distributions are generally taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES The Fund does not charge a Sales Charge (Load) or Distribution (12b-1) Fee.However, certain financial intermediaries may charge fees for their services, and the Adviser may pay those fees out of its own resources.These payments are sometimes referred to as “revenue sharing”.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective The Fund seeks to achieve long-term capital growth.The Board of Trustees has reserved the right to change the investment objective of the Fund without shareholder approval. Investment Strategies The Fund seeks to achieve its investment objective by investing in a diversified portfolio of common stocks of small and mid-cap growth-oriented companies that are selected for their long-term capital appreciation potential and which are expected to grow faster than the U.S. economy. The Adviser defines small and mid-cap companies as companies with market capitalizations between $250 million and $10 billion at the time of purchase. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in common stocks of small and mid-cap companies. This investment policy may be changed by the Trustees without shareholder approval upon at least 60 days’ prior written notice to shareholders.In addition, the Fund may invest up to 15% of its assets in common stocks of foreign small and mid-companies through the purchase of American Depository Receipts (“ADR”s) and/or foreign domiciled companies listed on U.S. stock exchanges. In selecting investments for the Fund, the Adviser uses an approach that combines “top-down” secular/macro-economic trend analysis with “bottom-up” security selection.The ”top-down” approach takes into consideration factors such as interest rates, inflation, fiscal & monetary policy, global demographic trends, the regulatory environment and other attractive global investment opportunities.Through this “top-down” view, the Adviser seeks to provide a framework for “bottom up” research by identifying sectors, industries and companies that may benefit from the sustainability of the observed trends. The Adviser then looks to fundamental “bottom-up” research for individual companies that are exhibiting earnings growth potential at different stages of a company’s growth cycle and may benefit from the observed secular/macro trends. The core investments of the Fund typically include more established companies that the Adviser recognizes as “stable growth” companies. Stable growth companies typically provide more stability and consistency in volatile markets and are identified as exhibiting potential earnings acceleration, consistency of earnings, solid fundamentals (e.g., a strong balance sheet, the ability to generate free cash flow), franchise durability and reasonable valuations in the context of projected growth rates. The Fund may also invest in companies that are in the earlier stages of their growth cycle that 6 the Adviser recognizes as “emerging growth” companies. Emerging growth companies typically exhibit more aggressive growth characteristics and may be experiencing a significant positive transformation or a favorable catalyst impacting their long-term earnings potential. Characteristics the Adviser considers in identifying emerging growth companies for the Fund include accelerating revenue growth, strong relative strength, company specific market advantage, or an introduction of a new product line with a large addressable marketplace. A security may be sold when the security achieves full valuation, the Adviser identifies a more attractive investment, the Fund needs to maintain portfolio diversification, or an individual stock experiences declining fundamentals, negative earnings surprise or similar adverse events. In general, once a security reaches $12 billion in market capitalization the Adviser gradually liquidates the position. Investment Risks The risks associated with the Fund’s investment strategies are generally described below.As with any mutual fund investment, there is a risk that you could lose money by investing in the Fund.The success of the Fund’s investment strategy depends largely upon the Adviser’s skill in selecting securities for purchase and sale by the Fund and there is no assurance that the Fund will achieve its investment objective.Because of the types of securities in which the Fund invests and the investment techniques the Adviser uses, the Fund is designed for investors who are investing for the long term.The Fund may not be appropriate for use as a complete investment program. Stock Market Risk.The return on and value of an investment in the Fund will fluctuate in response to stock market movements.Stocks are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Adviser.A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other conditions.At times, the stock markets can be volatile and stock prices can change drastically, and you could lose money over short or long term periods. Mid-Cap Company Risk.Investing in mid-cap companies involves greater risk than is customarily associatedwith larger, more established companies.Mid-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than larger companies.Due to these and other factors, stocks of mid-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile than larger capitalization companies.In addition, in many instances, the securities of mid-cap companies typically are traded only over-the-counter or on a 7 regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because mid-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of mid-cap companies may be subject to greater price fluctuations.Mid-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies andalso may not be widely followed by investors, which can lower the demand for their stock. Small-Cap Company Risk.The risks described above with respect to investing in mid-cap companies are more pronounced for securities of companies with smaller market capitalizations.Investing in small-cap companies involves greater risk than is customarily associatedwith mid-cap or larger, more established companies.Small-cap companies may have a shorter period of operations and may not be able to raise additional capital as effectively as medium and larger sized companies.Small-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than mid-cap or larger companies.Due to these and other factors, stocks of small-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile. In addition, in many instances, the securities of small-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because small-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of small-cap companies may be subject to greater price fluctuations.Small-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies andalso may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk.ADRs are subject to risks similar to those associated with direct investments in foreign securities.Investing in foreign securities (i.e., securities issued by companies whose principal business activities are outside the United States), may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations or currency exchange rates, expropriation or confiscatory taxation, limitation on the removal of cash or other assets of the Fund from 8 foreign markets, political or financial instability, or diplomatic and other developments which could affect such investments. Further, economies of particular countries or areas of the world may differ favorably or unfavorably from the economy of the United States. Foreign securities often trade with less frequency and volume than domestic securities and therefore may exhibit greater price volatility. Additional information about foreign securities risk can be found in the Fund’s SAI. Investment Style and Management Risk.The Adviser’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies.The Fund’s growth style may go out of favor with investors, negatively affecting the Fund’s performance.In addition, the Adviser may select investments that fail to appreciate as anticipated.The ability of the Fund to meet its investments objective is directly related to the success of the Adviser’s investment process and there is no guarantee that the Adviser’s judgments about the attractiveness, value and potential appreciation of a particular investment for the Fund will be correct or produce the desired results.Athough the Adviser has investment management experience, the Adviser has no experience as an investment adviser to a mutual fund prior to the Fund’s inception. Money Market Instruments and Temporary Defensive Positions.The Fund will typically hold a portion of its assets in money market instruments, including cash, cash equivalent securities, short-term debt securities, repurchase agreements and money market fundmutual fund shares (“Money Market Instruments”).The Fund will invest in Money Market Instruments to maintain liquidity or pending the selection of investments.From time to time, the Fund also may take temporary defensive positions in attempting to respond to adverse market, economic, political or other conditions, and in doing so, may invest up to 100% of its assets in Money Market Instruments.When the Fund invests in a money market the shareholders of the Fund generally will be subject to duplicative management fees.Anytime the Fund takes a temporary defensive position it may not achieve its investment objective. Additional Information. Whether the Fund is an appropriate investment for an investor will depend largely upon his or her financial resources and individual investment goals and objectives. The Fund may not be appropriate for investors who engage in short-term trading and/or other speculative strategies and styles. Portfolio Holdings and Disclosure Policy.A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio holdings in available in the Statement of Additional Information. 9 FUND MANAGEMENT The Investment Adviser Apex Capital Management, Inc., 8163 Old Yankee Road, Suite E, Dayton, Ohio 45458, serves as the investment adviser to the Fund.The Adviser provides the Fund with a continuous program of investing the Fund’s assets and determining the composition of the Fund’s portfolio.The Adviser was organized in 1987 by Nitin N. Kumbhani and also provides investment advisory services to individuals, high net worth individuals, pension and profit sharing plans, charitable organizations, corporations and other businesses, and state or municipal government entities. For its services, the Fund pays the Adviser a monthly investment advisory fee computed at the annual rate of 1.00% of its average daily net assets.The Adviser has agreed, until August 31, 2015, to reduce its investment advisory fees and to reimburse Fund expenses to the extent necessary to limitannual ordinary operating expensesof the Fund (excluding brokerage costs, taxes, interest, Acquired Fund Fees and Expenses and extraordinary expenses) to 1.05% of average daily net assets.Any such fee reductions by the Adviser, or payments by the Adviser of expenses which are the Fund’s obligation, are subject to repayment by the Fund, provided that the repayment does not cause the Fund’s ordinary operating expenses to exceed the foregoing expense limitation, and provided further that the fees and expenses which are the subject of the repayment were incurred within 3 years of the repayment. A discussion of the factors considered by the Board of Trustees in its approval of the Fund’s investment advisory contract with the Adviser, including the Board’s conclusions with respect thereto, will be available in the Fund’s semi-annual report for the period ended November 30, 2012. Portfolio Manager Nitin N. Kumbhani is the portfolio manager of the Fund.Mr. Kumbhani is the President and Chief Investment Officer of the Adviser, which he founded in 1987.Prior to launching the Adviser, he started Source Data Systems, a software company that pioneered ATM software.He sold SDS and started Kumbhani and Co. (now Apex) in 1987.Mr. Kumbhani’s background as a developer of technology working with the financial services industry has served him well as a growth stock portfolio manager.He received his BS in Electrical Engineering and Economics and did graduate studies in Computer Sciences at West Virginia University. The Statement of Additional Information (“SAI”) provides additional information about the Portfolio Manager, other accounts managed by the Portfolio Manager and his ownership of shares of the Fund. 10 The Administrator and Transfer Agent Ultimus Fund Solutions, LLC (“Ultimus” or the “Transfer Agent”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Fund’s administrator, transfer agent and fund accounting agent.Management and administrative services of Ultimus include (i) providing office space, equipment and officers and clerical personnel to the Fund, (ii) obtaining valuations, calculating net asset values and performing other accounting, tax and financial services, (iii) recordkeeping, (iv) regulatory reporting services, (v) processing shareholder account transactions and disbursing dividends and distributions, and (vi) administering custodial and other third party service provider contracts on behalf of the Fund. The Distributor Ultimus Fund Distributors, LLC (the “Distributor”) is the Fund’s principal underwriter and serves as the exclusive agent for the distribution of the Fund’s shares.The Distributor may sell the Fund’s shares to or through qualified securities dealers or other approved entities. The SAI has more detailed information about the Adviser and other service providers to the Fund. HISTORICAL PERFORMANCE OF THE ADVISER’S SMALL/MID CAP GROWTH STYLE PRIVATE ACCOUNTS The Adviser began managing accounts using its Small/Mid Cap Growth strategy on April 1, 2000.The performance table below provides a summary of the performance of all accounts (the “Accounts”) with substantially similar investment objectives, policies, strategies and risks to those of the Fund for calendar years since 2002, as well as performance for the 1-, 5 and 10-year periods ended December 31, 2012, and compares the Accounts’ performance during those periods against an appropriate broad-based securities market index, the Russell® 2500 Growth Index.There are no material differences between the investment objectives, policies and strategies of the Accounts and those of the Fund.Nitin N. Kumbhani, President and Chief Investment Officer of the Adviser, who is primarily responsible of the day-to-day management of the Fund’s portfolio, has been primarily responsible for the day-to-day management of the accounts throughout the entire period presented. The performance of the Accounts does not represent the historical performance of the Fund and should not be considered a substitute for the Fund’s performance or indicative of past or future performance of the Fund.Results may differ because of, among other things, differences in brokerage commissions, account expenses, including management fees, the size of positions taken in relation to account size and diversification of securities, 11 timing of purchases and sales, and availability of cash for new investments.In addition, the managed accounts are not subject to certain investment limitations or other restrictions imposed by the Investment Company Act of 1940 (the “1940 Act”) and the Internal Revenue Code which, if applicable, may have adversely affected the performance results of the managed accounts.The results for different periods may vary. The performance data provided below for the Accounts was calculated by the Adviser.The Accounts’ rate of return includes realized and unrealized gains plus income (including accrued income).The Accounts are valued monthly and periodic returns are geometrically linked.The 1-, 5- and 10-year performance is net of 1% management fees.The performance is net of all trading commissions, other fees and expenses.The total operating expenses for the Accounts was less than the Fund’s total annual operating expenses.The Accounts’ performance would be lower if it was calculated using the Fund’s total operating expenses. Results include the reinvestment of dividends and capital gains. Average Annual Total Returns For the periods ended December 31 Small/Mid Cap Growth Composite Accounts (1) Russell 2500® Growth Index (2) 1 Year -2.44% -1.59% 5 Years (3)
